Per Curiam.
The petitioner, Garfield J. Kelly appearing pro se seeks an alternative writ of mandate to compel the Judge of the Vigo Circuit Court to show cause, if any, why petitioner’s verified petition for writ of error coram nobis in forma pauperis should not be set for hearing. The relief sought relates to a proceeding in an inferior court. No certified copies of the pleadings, orders and entries pertaining to the subject matter accompanied the petition, hence it does not comply with Rule 2-35 of this court.
For this reason petition is dismissed.